FILED
                             NOT FOR PUBLICATION                            JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARLES JAMES CHATMAN,                           No. 09-15497

               Plaintiff - Appellant,            D.C. No. 2:06-cv-00578-MCE-
                                                 EFB
  v.

R. JOHNSON, Captain; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Charles James Chatman, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

prosecute. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002), and we

affirm.

       The district court did not abuse its discretion by dismissing Chatman’s

action for failure to prosecute after warning Chatman to comply with its orders to

file a pretrial statement and weighing the pertinent factors. See id. at 642-43

(discussing factors that courts must consider in determining whether to dismiss for

failure to prosecute or failure to comply with a court order); see also E.D. Cal.

L.R. 16-281.

       Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider Chatman’s challenges to the district court’s interlocutory orders.

See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996) (“[I]nterlocutory

orders, generally appealable after final judgment, are not appealable after a

dismissal for failure to prosecute . . . .”).

       AFFIRMED.




                                                2                                 09-15497